DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 09/12/2022.
Currently claims 1-10 and 20-29 are pending in the application.
Election/Restrictions
Applicant's election of Group I, claims 1-10 without traverse, in the reply filed on 09/12/2022 is acknowledged. The new claims 20-29 are accepted for prosecution.
Objections
Specification
Specification is objected to because of the following informalities:  
Regarding para. [0022], “…the bracket 310 is secured to a portion of overhead transport vehicle via one or more connection points 312. Various types of fasteners such as rivets, bolts and nuts, screws and then like can be used at connection points 312, to secure bracket 310 to the overhead transport vehicle. Bracket 310 includes a first end and a second end opposite the first end with a first pivot point 312 located at the first end of bracket 310…”, the number 312 is assigned to both connection points and first pivot point. The connection point should be 316, not 312.
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 7-10 and 24 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 2, the instant claim recites limitation in view of claim 1, where claim 2 recites “the overhead transport vehicle" (claim 2, line 2).  There is insufficient antecedent basis for this limitation in the claim. The overhead transport vehicle was not defined in claim 1. Therefore, a person with the ordinary skill in the art would be confused whether the claim meant something else that was already defined. For the purpose of examination, the examiner shall consider “an overhead transport vehicle”.
Regarding claim 7, the instant claim recites limitation in view of claim 1, where claim 7 recites “the overhead transport vehicle" (claim 7, line 3).  There is insufficient antecedent basis for this limitation in the claim. The overhead transport vehicle was not defined in claim 1. Therefore, a person with the ordinary skill in the art would be confused whether the claim meant something else that was already defined. For the purpose of examination, the examiner shall consider “an overhead transport vehicle”.
Claims 8-10 are also rejected due to their dependence on claim 7.
Regarding claim 24, the instant claim recites limitation in view of claim 23, where claim 24 recites “wherein the inclined surface of the first front upper guide body is facing the inclined surface of the second front upper guide body, and wherein the inclined surface of the first rear upper guide body is facing the inclined surface of the second rear upper guide body. As per claim 23, only one surface of the first front upper guide body could potentially be an “inclined surface”. Therefore, “the inclined surface of the first front upper guide body is facing the inclined surface of the second front upper guide body” is confusing when there is only one inclined surface. In the same way, “the inclined surface of the first rear upper guide body is facing the inclined surface of the second rear upper guide body” is confusing when there is only one inclined surface. For the purpose of examination, the examiner did not give any weight to “inclined surface”. 

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5, the limitation of the invention, “The support member system according to the claim 1, wherein the support member is coupled to an end of the first support arm opposite the third end of the first support arm and is coupled to an end of the second support arm opposite the fourth end of the second support arm” does not further limit a similar limitation of claim 1, which states, “…a support member coupled to an end of the first support arm opposite the third end and an end of the second support arm opposite the fourth end”.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0098033 A1 (DiSorbo) and further in view of US 2016/0035607 A1 (Lee).
Regarding claim 1, DiSorbo discloses, a support member system, comprising: 

    PNG
    media_image1.png
    626
    770
    media_image1.png
    Greyscale

a mounting bracket (10; chamber support system; Fig. 1; [0016] – [0021]) including a first pivot point (as annotated on Fig. 1) located at a first end (at left side of the frame rod clamp mechanism 252, as annotated on Fig. 1) of the bracket (10), 
a second pivot point (as annotated on Fig. 1) located at a second end (at right side of the frame rod clamp mechanism 252, as annotated on Fig. 1) of the bracket (10) and 
at least one connection point (220; standoffs; Fig. 1; [0024]); 
a first support arm (as annotated on Fig. 1) with a third pivot point (as annotated on Fig. 1) located on a third end (at right side of the frame rod clamp mechanism 252, as annotated on Fig. 1) of the first support arm (Fig. 1; [0023] - [0025]); 
a second support arm (as annotated on Fig. 1) with a fourth pivot point (as annotated on Fig. 1) located on a fourth end (at left side of the frame rod clamp mechanism 252, as annotated on Fig. 1) of the second support arm (Fig. 1; [0023] - [0025]); 
an axle (400; frame support rod; Fig. 1; [0027]) extending through the first pivot point, the second pivot point, the third pivot point, and the fourth pivot point (as annotated on Fig. 1); and 
a support member (102; chamber support tie bar; Fig. 1; [0021]) coupled to an end (front side) of the first support arm (as annotated on Fig. 1) opposite the third end (as annotated on Fig. 1) and an end (front side) of the second support arm (as annotated on Fig. 1) opposite the fourth end (as annotated on Fig. 1) ([0021] – [0027]).  
But DiSorbo fails to teach explicitly, the mounting bracket belongs to an overhead transport vehicle,
However, in analogous art, Lee discloses, the mounting bracket (1001/1002/1003; stocker; Fig. 1; [0076] – [0077]) belongs to an overhead transport vehicle (641/642; stocker; Fig. 1; [0074]),

    PNG
    media_image2.png
    617
    567
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DiSorbo and Lee before him/her, to modify the teachings of a support member system as taught by DiSorbo and to include the teachings of mounting bracket being part of an overhead transport vehicle as taught by Lee since an overhead transport vehicle requires a very stable mounting bracket to transport the wafers without any issue, the above mounting bracket can be used in a wafer manufacturing system. Absent this important teaching in DiSorbo, a person with ordinary skill in the art would be motivated to reach out to Lee while forming a support member system of DiSorbo.

Regarding claim 4, DiSorbo discloses, the support member system according to the claim 1, wherein the at least one connection point (220; standoffs) is two or more connection points (Fig. 1; [0024]; there are three standoffs 220 on the first support arm).  

Regarding claim 5, DiSorbo discloses, the support member system according to the claim 1, wherein the support member (102; chamber support tie bar; Fig. 1; [0021]) is coupled to an end (front end) of the first support arm (as annotated on Fig. 1) opposite the third end (as annotated on Fig. 1) of the first support arm and is coupled to an end (as annotated on Fig. 1) of the second support arm (as annotated on Fig. 1) opposite the fourth end (as annotated on Fig. 1) of the second support arm (as annotated on Fig. 1) ([0021] – [0027]).  

    PNG
    media_image1.png
    626
    770
    media_image1.png
    Greyscale


Claims 20-21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0098033 A1 (DiSorbo) and further in view of US 2016/0035607 A1 (Lee).
Regarding claim 20, DiSorbo discloses, a support member system that includes: 

    PNG
    media_image1.png
    626
    770
    media_image1.png
    Greyscale

a mounting bracket (10; chamber support system; Fig. 1; [0016] – [0021]) including a first pivot point (as annotated on Fig. 1) located at a first end (at left side of the frame rod clamp mechanism 252, as annotated on Fig. 1) of the bracket (10), 
a second pivot point (as annotated on Fig. 1) located at a second end (at right side of the frame rod clamp mechanism 252, as annotated on Fig. 1) of the bracket (10) and 
at least one connection point (220; standoffs; Fig. 1; [0024]); 
a first support arm (as annotated on Fig. 1) with a third pivot point (as annotated on Fig. 1) located on a third end (at right side of the frame rod clamp mechanism 252, as annotated on Fig. 1) of the first support arm (Fig. 1; [0023] - [0025]); 
a second support arm (as annotated on Fig. 1) with a fourth pivot point (as annotated on Fig. 1) located on a fourth end (at left side of the frame rod clamp mechanism 252, as annotated on Fig. 1) of the second support arm (Fig. 1; [0023] - [0025]); 
an axle (400; frame support rod; Fig. 1; [0027]) extending through the first pivot point, the second pivot point, the third pivot point, and the fourth pivot point (as annotated on Fig. 1); and 
a support member (102; chamber support tie bar; Fig. 1; [0021]) coupled to an end (front side) of the first support arm (as annotated on Fig. 1) opposite the third end (as annotated on Fig. 1) and an end (front side) of the second support arm (as annotated on Fig. 1) opposite the fourth end (as annotated on Fig. 1) ([0021] – [0027]); and 
But DiSorbo fails to teach explicitly, a wafer cassette stocker system comprising: an overhead transport vehicle including a support member system; 
a multi-cassette stocker system including: 
a rack; 
a first guide arm attached to the rack; and 
a second guide arm attached to the rack, the second guide arm parallel to the first guide arm, 
wherein the first guide arm and the second guide arm are spaced apart from each other to accommodate at least two types of wafer cassette.  
However, in analogous art, Lee discloses, a wafer cassette stocker system comprising: an overhead transport vehicle (641; stocker; Fig. 1; [0074]) including a support member system (1001/1002/1003; stocker; Fig. 1; [0076] – [0077]);

    PNG
    media_image2.png
    617
    567
    media_image2.png
    Greyscale

a multi-cassette stocker system (641 and 642; first overhead transfer vehicle and the second overhead transfer vehicle; Fig. 1; [0075]) including: 
a rack (10; wafer shipping boxes; Fig. 1; [0076]); 

    PNG
    media_image3.png
    650
    532
    media_image3.png
    Greyscale

a first guide arm (540; robot arm; Fig. 2A; [0089]) attached to the rack (10; the purpose of the robot arm is to get attached to the rack and transport the wafers to and from the rack); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DiSorbo and Lee before him/her, to modify the teachings of a support member system as taught by DiSorbo and to include the teachings of support member being part of an overhead transport vehicle as taught by Lee since an overhead transport vehicle requires a very stable support member to transport the wafers without any issue, the above support member can be used in a wafer manufacturing system. Absent this important teaching in DiSorbo, a person with ordinary skill in the art would be motivated to reach out to Lee while forming a support member system of DiSorbo.
But the combination of DiSorbo and Lee fails to teach explicitly, a second guide arm attached to the rack, the second guide arm parallel to the first guide arm, 
wherein the first guide arm and the second guide arm are spaced apart from each other to accommodate at least two types of wafer cassette.  
However, in MPEP 2144.04 (VI) (B), it is stated that the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Therefore, with the teaching of Lee, having a second guide arm similar to the first guide arm, would not be inventive. Furthermore, a second guide arm would better serve if it can accommodate a different type of cassette than the first guide arm can accommodate. Therefore, a person with ordinary skill in the art would use a second guide arm attached to the rack, the second guide arm parallel to the first guide arm, wherein the first guide arm and the second guide arm are spaced apart from each other to accommodate at least two types of wafer cassette.

Regarding claim 21, the combination of DiSorbo and Lee teaches, the wafer cassette stocker system according to claim 20, wherein the first guide arm (540; robot arm; Fig. 7A; [0135] – [0140]; Lee Reference) includes: 

    PNG
    media_image4.png
    449
    475
    media_image4.png
    Greyscale

a first front guide block (542a; front support pin); and 
a first rear guide block (542b; rear support pin), 
the first front guide block (542a) disposed at a front end of the first guide arm (540) and the first rear guide block (542b) disposed at a rear end of the first guide arm (540) Fig. 7A; [0135] – [0140]; Lee Reference);
wherein the second guide arm (duplicate of 540; see MPEP 2144.04 (VI) (B)) includes: 
a second front guide block; and 
a second rear guide block, 
the second front guide block disposed at a front end of the second guide arm and the second rear guide block disposed at a rear end of the second guide arm (considered taught as explained in claim 20; Lee Reference).  

Regarding claim 25, the combination of DiSorbo and Lee teaches, the wafer cassette stocker system according to claim 20, further comprising at least one Overhead Hoist Transport (OHT) port (Fig. 1; [0075]; Lee Reference).

Regarding claim 26, the combination of DiSorbo and Lee teaches, the wafer cassette stocker system according to claim 21, wherein top surfaces of the first front guide block (542a), the first rear guide block (542b), the second front guide block (duplicate of 542a), and the second rear guide block (duplicate of 542b) are arranged to support one type wafer cassette (Fig. 7A; [0140] – [0141]; Lee Reference).

    PNG
    media_image4.png
    449
    475
    media_image4.png
    Greyscale

	But the combination of DiSorbo and Lee fails to teach explicitly, the top surfaces of the guide blocks are arranged to support an A-type wafer cassette.
However, the above limitation recites an ‘intended use’ of the wafer cassette stocker system. This intended use of the device does not define additional structural aspects of the claimed invention. The wafer cassette stocker system of Lee is capable of supporting an A-type wafer cassette. It is well within the purview of a person with ordinary skill in the art to design it to support an A-type wafer cassette. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is intrinsic to the claimed device. Thus, the limitation is considered taught by the prior art Lee. See MPEP 2114 (II). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


Allowable Subject Matter
Claims 2-3, 6-10, 22-24 and 27-29 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 2, the closest prior art, US 2007/0098033 A1 (DiSorbo), in combination with US 2016/0035607 A1 (Lee), fails to disclose, “the support member system according to claim 1, wherein when the overhead transport vehicle mounting bracket is associated with the overhead transport vehicle, the at least one connection point is attached to an inner side of the overhead transport vehicle”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 3, the closest prior art, US 2007/0098033 A1 (DiSorbo), in combination with US 2016/0035607 A1 (Lee), fails to disclose, “the support member system according to claim 1, further comprising a first stopper connected to the first support arm and a second stopper connected to the second support arm”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 6, the closest prior art, US 2007/0098033 A1 (DiSorbo), in combination with US 2016/0035607 A1 (Lee), fails to disclose, “the support member system according to claim 1, wherein the support member includes: a sidewall member coupled to an end of the first support arm opposite the third end of the first support arm and is coupled to an end of the second support arm opposite the fourth end of the second support arm; and a plate connected to an edge of the sidewall member, the plate oriented substantially perpendicular to a portion of the sidewall member”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 7, the closest prior art, US 2007/0098033 A1 (DiSorbo), in combination with US 2016/0035607 A1 (Lee), fails to disclose, “the support member system according to claim 1, further comprising: a first overhead transport vehicle interface member, which when the overhead transport vehicle mounting bracket is associated with the overhead transport vehicle, is connected to a first support member of the overhead transport vehicle; a second overhead transport vehicle interface member, which when the overhead transport vehicle mounting bracket is associated with the overhead transport vehicle, is connected to a second support member of the overhead transport vehicle; a joint bar extending between and connected to the first overhead transport vehicle interface member and the second overhead transport vehicle interface member; and a transfer member connected to one of or both of the first overhead transport vehicle interface member and the second overhead transport vehicle interface member”, in combination with the additionally claimed features, as are claimed by the Applicant.  
	Claims 8-10 are objected to due to their dependence on another objected base claim.
Regarding claim 22, the closest prior art, US 2007/0098033 A1 (DiSorbo), in combination with US 2016/0035607 A1 (Lee), fails to disclose, “the wafer cassette stocker system according to claim 21, wherein the first guide arm includes: a first front upper guide body disposed on the first front guide block; and a first rear upper guide body disposed on the first rear guide block, wherein the second guide arm includes: a second front upper guide body disposed on the second front guide block; and a second rear upper guide body disposed on the second rear guide block”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 23-24 are objected to due to their dependence on another objected base claim.
Regarding claim 27, the closest prior art, US 2007/0098033 A1 (DiSorbo), in combination with US 2016/0035607 A1 (Lee), fails to disclose, “the wafer cassette stocker system according to claim 26, wherein the first front guide block and the first rear guide block are arranged to have a first space for a first bottom center part of a B type wafer cassette between the first front guide block and the first rear guide block, and wherein the second front guide block and the second rear guide block are arranged to have a second space for a second bottom center part of the B type wafer cassette between the second front guide block and the second rear guide block”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 28, the closest prior art, US 2007/0098033 A1 (DiSorbo), in combination with US 2016/0035607 A1 (Lee), fails to disclose, “the wafer cassette stocker system according to claim 20, further comprising a wafer cassette sorter having at least one wafer cassette detection sensor, wherein the wafer cassette detection sensor is used to determine whether a wafer cassette is an A type wafer cassette or a B type wafer cassette”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 29, the closest prior art, US 2007/0098033 A1 (DiSorbo), in combination with US 2016/0035607 A1 (Lee), fails to disclose, “the wafer cassette stocker system according to claim 20, wherein when the overhead transport vehicle mounting bracket is associated with the overhead transport vehicle, the at least one connection point is attached to an inner side of the overhead transport vehicle”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Examiner’s Note: The objected claims which were also subjected to 112 (b) rejections are categorized as rejected claims in PTO-326.

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2020/0111694 A1 (Mori) - A substrate warehouse is disclosed which stores a container housing a substrate, including a transfer-in part which allows the container to be mounted thereon when the container is transferred-in from an outside and a transfer-out part which allows the container to be mounted thereon when the container is transferred-out to the outside. It also has a standby part which allows the container standing by for transfer-out to the outside to be mounted thereon, a functional part including an inspection part, the inspection part performing processing of inspecting the substrate, a delivery part which allows the container to be mounted thereon when delivering the substrate between the functional part and the container, a container transfer mechanism which transfers the container in the substrate warehouse; and a substrate transfer mechanism which transfers the substrate between the functional part and the container mounted on the delivery part.
2. US 2019/0168355 A1 (Suzuki) - A substrate processing apparatus is disclosed including a polishing pad and a polishing table. The polishing table is driven to rotate using a first electric motor. The top ring for holding a semiconductor wafer and pressing the top ring against a polishing pad is driven to rotate by a top ring motor. The top ring is held by the swing arm. The swing arm is made to swing around a swing center on the swing arm by a swing shaft motor. A first output is generated by detecting a current value of the swing shaft motor. While polishing the semiconductor wafer by causing the semiconductor wafer to swing around the swing center on the swing arm, a change of a frictional force between the polishing pad and the semiconductor wafer is detected by increasing a change amount of the first output.
3. US 2018/0061692 A1 (Iijima) - A substrate storage container is disclosed storing a semiconductor wafer on a load port. A type of the substrate stored in the placed substrate storage container is automatically determined. Transport of the substrate stored in the substrate storage container is controlled based on the parameter data set corresponding to the automatically determined type of the substrate to process the substrate by referring to a storage unit i.e. memory, that stores a parameter data set related to a transport condition for each substrate type.
4. US 6,520,727 B1 (Babbs) - A modular sorter is disclosed in which modular sections maybe easily added and removed to add and remove load port assemblies as required by a particular wafer fabrication run. In one embodiment, a modular sorter according to the present invention include a two-wide modular section defining a minienvironment for the sorter, a wafer handling robot a pair of aligners and a centralized controller. The modular section of this embodiment includes a pair of side-by-side load port assemblies for receiving a container or open cassette and presenting the cassette to the minienvironment of the sorter for processing of the wafers therein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Primary Patent Examiner
Art Unit 2812                                                                                                                                                                                                        


12/14/2022